Citation Nr: 1821998	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-26 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for diabetes mellitus, type II, to include as secondary to chemical and environmental exposures in the Persian Gulf.  

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to chemical and environmental exposures in the Persian Gulf.

3.  Entitlement to service connection for a gastrointestinal disorder other than gastroesophageal reflux disease (GERD) (claimed as a gastrointestinal bleed), to include as secondary to chemical and environmental exposures in the Persian Gulf.

4.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to chemical and environmental exposures in the Persian Gulf.

5.  Entitlement to service connection for myofascial pain syndrome, to include as secondary to chemical and environmental exposures in the Persian Gulf and as secondary to service-connected and/or claimed orthopedic disorders. 

6.  Entitlement to service connection for osteoarthritis other than of the cervical spine, to include of the thoracolumbar spine, bilateral hands, bilateral wrists, bilateral elbows, and bilateral shoulders, and to also include as secondary to chemical and environmental exposures in the Persian Gulf.

7.  Entitlement to an initial compensable evaluation for GERD.

8.  Entitlement to an evaluation in excess of 10 percent for sinusitis with decreased sense of smell.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The osteoarthritis and sinusitis with decreased sense of smell issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The AOJ last denied reopening service connection for diabetes mellitus, type II, in a November 2002 rating decision, the Veteran did not complete an appeal of that decision.  

2.  Evidence received since November 2002 is redundant or does not relate to an unestablished fact necessary to substantiate a claim of service connection for diabetes mellitus, type II.

3.  The Veteran's obstructive sleep apnea was had onset during active service.  

4.  During the appeal period, the Veteran has not had a gastrointestinal disability other than his service-connected GERD disability during the appeal period.  

5.  The Veteran's fatigue is due to his obstructive sleep apnea and is not a separate distinctly diagnosed chronic fatigue syndrome or other chronic fatigue disorder.  

6.  The Veteran's myofascial pain syndrome is due to his service-connected cervical spine disability.  

7.  For the period prior to January 16, 2015, the Veteran's GERD was stable without any evidence of recurrent epigastric distress, dysphagia, pyrosis, regurgitation, or substernal, arm or shoulder pain.

8.  For the period beginning January 16, 2015, the Veteran's GERD symptoms recurred and are be mild; he has not had accompanying substernal, arm or shoulder pain and his GERD is not productive of a considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied reopening service connection for diabetes mellitus, type II, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence having not been received, the criteria for reopening the claim of service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a gastrointestinal disorder other than GERD have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C. §§ 1110, 1154, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

6.  The criteria for service connection for myofascial pain syndrome due to service-connected cervical spine disability have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

7.  The criteria for establishing an initial compensable evaluation for GERD prior to January 16, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.114, Diagnostic Code 7346 (2017).  

8.  The criteria for establishing an initial 10 percent evaluation, but no higher, for GERD, beginning January 16, 2015, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Service connection may be established on a secondary basis for a disability which is proximately caused by or aggravated by a condition tor which service connection has already been established.  38 C.F.R. § 3.310 (2017).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).


Reopening Service Connection for Diabetes Mellitus, Type II

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or unaddressed new and material evidence is received during the appeal period of the decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  The withdrawal of an appeal is deemed a withdrawal of the notice of disagreement and of the substantive appeal.  38 C.F.R. § 20.204(c) (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the Veteran filed his initial claim of service connection for diabetes mellitus, type II, in May 1996; the AOJ denied service connection for diabetes mellitus in an October 1996 rating decision, because the Veteran did not have a current disability at that time.  The Veteran was informed of that decision in an October 1996 letter.  The Veteran did not submit any additional evidence or a notice of disagreement as to his diabetes mellitus within the one year following that October 1996 letter.  

The Veteran filed to reopen his claim of service connection in 2002; the AOJ denied reopening service connection in a November 2002 rating decision because, although he had a current diagnosis of diabetes mellitus at that time, such was not shown to be related to his military service.  The Veteran submitted a timely notice of disagreement with that decision.  

The AOJ obtained a VA addendum opinion in August 2004, which indicated that the Veteran's diabetes mellitus was less likely than not related to military service.  The examiner further indicated that although the Veteran's blood sugar levels clearly were shown to have a gradual increase during service and that the "early manifestations of the disease (the elevated blood sugar) were incurred during service," the blood sugar levels during service were not of a magnitude to warrant a diagnosis of diabetes mellitus during service.  "The current medical literature shows that we can expect 8.7 percent of the population with [impaired glucose tolerance] to develop diabetes mellitus.  This veteran demonstrates [impaired glucose tolerance] while in service which is indicative of a risk factor towards developing full blown, diagnosable diabetes mellitus."  

Based on that opinion, the AOJ again denied reopening service connection for diabetes mellitus in an August 2004 statement of the case, as the evidence did not demonstrate that there was a link between his diabetes mellitus and his military service.  The Veteran did not timely file a substantive appeal, VA Form 9, respecting that August 2004 statement of the case.  Accordingly, the November 2002 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.202, 20.1103 (2017).  New and material evidence is therefore required to reopen the claim of service connection for diabetes mellitus.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since August 2004, the Veteran submitted his claim to reopen service connection for diabetes mellitus in April 2010.  In that claim, the Veteran has asserted that his diabetes mellitus is due to his various chemical and environmental exposures during his service in the Persian Gulf and in a machine shop during service.  He also further stated that he had "mild diabetes" and elevated glucose levels in 1996, demonstrating that his diabetes mellitus began during military service.  

The Veteran resubmitted a Gulf War registry letter from August 1996 indicating that he had elevated glucose levels in service and within one year of his discharge from service.  He also resubmitted several service treatment records from military service.  Private treatment and VA treatment records also were received indicating continued treatment for diabetes mellitus.  

The Board notes that the Veteran's resubmitted evidence-including his continued assertions that he had elevated glucose levels during military service and therefore his diabetes was incurred in or began during military service-is redundant evidence and therefore not new and material evidence in this case.  

Moreover, insofar as the ongoing VA and private treatment records are new evidence, such evidence does not discuss whether there is a nexus between the Veteran's military service and his diabetes mellitus.  Consequently, the Board cannot also find those records to be material in this case.  

Finally, the Board acknowledges the Veteran's new statements regarding his chemical and environmental exposures in a machine shop and in the Persian Gulf as the cause of his diabetes.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there were must be "medically competent" evidence of a current disability, "medically competent evidence is not required to indicate that the current disability may be associated with service."  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

In this case, the Board reflects that the Veteran has not indicated which specific chemical and environmental exposures he claims he was exposed to that caused his diabetes mellitus.  Moreover, the Veteran has not submitted any additional evidence other than his own assertions that such generalized chemical and environmental exposures caused his diabetes mellitus.  Consequently, the Board finds that the Veteran's statements are no more than conclusory without anything more.  As such, the Veteran's statements do not trigger VA's duty to provide an examination or obtain a medical opinion in this case.  

In conclusion, the evidence received since the last final decision in this case does not relate to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus, type II.  The Board therefore finds that the claim of service connection for diabetes mellitus, type II, is not reopened and that claim is denied at this time.  See 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


Service Connection for Obstructive Sleep Apnea

The Veteran has claimed service connection for obstructive sleep apnea began during military service.

With respect to his assertions that his sleep apnea was present during service, the Veteran indicated that he felt fatigued and reported sleeping problems during military service.  The Veteran also submitted 4 statements from fellow service members in his unit that indicated that they witnessed the Veteran loudly snoring during military service, as well as waking up numerous times during the night gasping for air or choking.  Those statements also indicated that the Veteran would often nap during the day and complain of waking up numerous times during the night; they also indicated that he reported to them that he was not getting good sleep during the night.  The Veteran also submitted a statement from his wife indicating that during military service and since that time, the Veteran loudly snored during sleep and that she has witnessed him waking up from his sleep gasping for air or choking.  

The Veteran's service treatment records do note several instances of reports of fatigue, although no sleep disorder or obstructive sleep apnea were noted or diagnosed during military service.  

A review of the Veteran's private treatment records indicates that he was diagnosed with obstructive sleep apnea in an April 2010 sleep study.  That private doctor, Dr. J.A.L., indicated in a June 2010 letter that the Veteran had a history of loud snoring and witnessed apneic episodes for many years prior to diagnosis.  

The Veteran's referring doctor, Dr. I.B., stated in an August 2010 letter that the Veteran had a longstanding duration of sleep apnea prior to the sleep study in April 2010.  "It appears that the sleep apnea is a chronic disorder that has probably been aggravated with regards to the [Veteran]'s blood pressure, [gastrointestinal] complaints as well as diabetes."  However, Dr. I.B. further opined that it was more likely that the Veteran's obstructive sleep apnea "originated on active duty" and therefore "was directly caused by active duty military service."  

The Veteran underwent a VA general medical examination in June 2011, during which the examiner noted that he was diagnosed with obstructive sleep apnea in 2010.  That examiner offered no opinion as to the etiology of the Veteran's sleep apnea.  

Based on the foregoing evidence, the Board finds that the Veteran, his spouse and fellow servicemembers' statements are the most probative evidence of record.  Such highly competent and credible evidence indicated that the Veteran suffered from sleep apnea symptoms such as snoring, daytime somnolence, and apneic episodes during military service.  

Furthermore, Dr. I.B.-the only medical professional to address whether the Veteran's sleep apnea was related to service-opined that, although his sleep apnea was likely aggravated by his service-connected gastrointestinal disability and nonservice-connected hypertension and diabetes disorders, his sleep apnea more likely "originated during military service."  Accordingly, as the evidence of record demonstrates that the Veteran's obstructive sleep apnea was incurred during military service, service connection for obstructive sleep apnea is warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  


Service Connection for a Gastroinestinal Disorder Other than GERD

The Veteran has contended that he has a gastrointestinal disorder other than GERD, to include gastrointestinal bleeding, that is related to military service.  The Veteran indicated that he had gastrointestinal problems, including bleeding, during military service in 1994.  He further indicated that he felt that his gastrointestinal disorder other than GERD was related to his chemical exposures due to his Persian Gulf service.  

The Veteran filed his claim for service connection on April 22, 2010.  The Board has reviewed the Veteran's VA and private treatment records associated with the record since that date.  The Board reflects that the sole gastrointestinal disorder noted in those records is treatment for the Veteran's GERD, which has already been service connected.  In particular, there is no evidence in those records, including in November 2009 and January 2015 upper gastrointestinal endoscopies, is there any evidence of any gastrointestinal bleeding or ulcers.  The Board further notes that the Veteran's November 2014 colonoscopy was noted to have rectal bleeding which was felt by Dr. M.Y.J. to be related to hemorrhoids.  

The Veteran additionally underwent a VA general medical examination in June 2011.  During that examination, the Veteran denied any hospitalization for any gastrointestinal bleeding, although he had a colonoscopy during military service that showed bright red blood per rectum which he reported was due to a "bleeding ulcer."  The examiner noted that the Veteran's service records showed treatment for GERD, but no peptic ulcer disease or rectal bleeding.  The examiner further indicated negative November 2009 and May 2006 upper gastrointestinal endoscopies.  After examination, the examiner noted that the Veteran's gastrointestinal symptoms were related to his GERD, and that there was "no diagnosis of gastrointestinal bleeding."  He was also advised that he was positive for H. pylori.  

Based on the foregoing evidence, the Veteran is not shown to have any current diagnosis of any gastrointestinal disorder, including any ulcer disorder that resulted in gastrointestinal bleeding, other than GERD during the appeal period.  

Initially, the Board reflects that H. pylori refers to an infection of Helicobacter pylori, a species of bacteria that causes gastritis and pyloric ulcers and is also associated with stomach cancer.  See Dorland's Illustrated Medical Dictionary, 840 (30th ed. 2003).  Such an indication, however, is a laboratory finding and not considered a disability for purposes of VA benefits.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that findings of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results, and are not, in and of themselves, considered disabilities).

Accordingly, service connection for a gastrointestinal disorder other than GERD must be denied based on the evidence of record, as the evidence does not demonstrate a current disability other than his already-service connected GERD during the appeal period.  See 38 C.F.R. §§ 3.102, 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."); see also Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).


Service Connection for Chronic Fatigue Syndrome

On appeal, the Veteran asserts that he has chronic fatigue syndrome as a result of his service in the Persian Gulf during his period of service.  The Board reflects that the Veteran is shown to have served in Southwest Asia during his period of military service.  Given such service in Southwest Asia, if the Veteran is shown to have a diagnosis of chronic fatigue syndrome, service connection for that disability may be presumed.  See 38 C.F.R § 3.317 (2017).  

Initially, insofar as the Veteran has attempted to assert that he has chronic fatigue syndrome or other chronic fatigue disorder, the Veteran is not competent to render such a diagnosis as he lacks the requisite medical expertise in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Service treatment records do document complaints of fatigue.  There is no diagnosis, however, of chronic fatigue syndrome or any other chronic fatigue disorder shown during military service.  

The Board further reflects that the Veteran's private and VA treatment records since April 2010-when the Veteran filed his claim for service connection-also demonstrate complaints of fatigue, although those complaints are always made in conjunction with treatment for other diagnosed disorders such as sleep apnea.  The Board notes that those records do not disclose any diagnosis of a separate and distinctly diagnosed chronic fatigue syndrome or other chronic fatigue disorder.

The Veteran also underwent a VA general medical examination in June 2011 in conjunction with his claim for chronic fatigue syndrome.  During the examination at that time, the Veteran denied that he had ever been diagnosed with chronic fatigue syndrome.  He also denied any problems with low-grade fever, non-exudative pharyngitis, cervical or axillary lymphadenopathy, generalized muscle aches, chronic headaches, or migratory joint pains.  In conjunction with his sleep apnea, which the examiner also addressed during that examination, the Veteran indicated that he did not have any significant improvement of his fatigue and daytime somnolence with use of his CPAP machine, although the Veteran admitted to not being compliant with his CPAP treatment.  The Board further notes that the Veteran reported quality of sleep being interrupted as a result of his cervical spine pain and other muscle pain related to his myofascial pain syndrome during that examination.  After physical examination, the examiner noted that there was no diagnosis of chronic fatigue syndrome.  

The Veteran also submitted an October 2016 letter from his private rheumatologist, Dr. R.M., that the Veteran was seen for osteoarthritis for the last 5 years.  Dr. R.M. indicated that the Veteran had "chronic fatigue and malaise and myalgias and headaches after service in the Persian Gulf in a pattern consistent with Persian Gulf Syndrome after exposure to the duty and smoky conditions in Bahrain and surrounding areas in 1991."  The balance of the letter goes on to indicate that the Veteran had carpel tunnel syndrome, upper respiratory problems, sinusitis and osteoarthritis either related to his environmental exposures in the Persian Gulf as a result of Persian Gulf Syndrome or as a result of his work in a machine shop during service which exposed him to several substances.  

Finally, as noted above and as indicated throughout the record, the Veteran has repeatedly asserted that his fatigue is related to a multitude of different diagnosed disorders, to include his sleep apnea-as noted in his statements and submitted lay statements from his fellow servicemembers and spouse related to that disorder noted above-and his diabetes.  The Veteran also indicated that his pain related to his joints has kept him from sleeping properly.  

As the evidence above reflects, the evidence of a separate and distinct chronic fatigue syndrome or other chronic fatigue disorder is not shown in any of the medical records associated with the claims file.  Rather, the medical professionals in this case associate the Veteran's fatigue with other diagnosed disorders, such as his sleep apnea; even the Veteran has consistently averred throughout the record that his fatigue is related to other diagnosed disorders, as he argues repeatedly that fatigue during service is a manifestation of his other claimed disorders, particularly his sleep apnea.  

The Board acknowledges Dr. R.M.'s letter.  However, Dr. R.M. is a rheumatologist and therefore not a specialist or an expert in any type of Persian Gulf Syndrome.  Moreover, Dr. R.M. does not appear to be aware that the Veteran has already been separately service connected for headache, sinusitis, and cervical spine disabilities, which may account for several of the symptoms that Dr. R.M. believed manifested in a "Persian Gulf Syndrome."  Nor does Dr. R.M. appear to be aware of the Veteran's sleep apnea diagnosis.  Instead, all of the other evidence of records, particularly from the other private and VA doctors associated with the claims file, relate the symptoms noted by Dr. R.M. as constituting a "Persian Gulf Syndrome," to other separate and distinctly diagnosed disorders, some of which have already been separately service connected.  

In light of the lack of review of the claims file and the apparent inaccurate information regarding the totality of the Veteran's medical history in this case, the Board finds that Dr. R.M.'s letter holds no probative value as it relates to whether the Veteran has any separate and distinct "Persian Gulf Syndrome" manifested by chronic fatigue and malaise.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence). 

Finally, the June 2011 VA examiner reviewed the record and considered the Veteran's statements and contentions; ultimately, however, that examiner did not find that there was a separate and distinct chronic fatigue syndrome or other chronic fatigue disorder present in this case.  The Board finds such evidence to be the most probative evidence in this case.  

In short, although the Veteran is shown to have complaints of fatigue during the appeal period, such complaints are shown to be related to other already-diagnosed disorders-such as obstructive sleep apnea-and is not shown to be a separate and distinctly diagnosed chronic fatigue syndrome or other chronic fatigue disorder.  Service connection for chronic fatigue syndrome must therefore be denied on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.317.  


Service Connection for Myofascial Pain Syndrome

The Veteran has claimed service connection for myofascial pain syndrome as related to his chemical and environment exposures during military service.  

The Veteran underwent a VA examination in June 2011, at which time the examiner diagnosed him with myofascial pain syndrome "likely related to degenerative joint disease of [the] cervical spine."  The record demonstrates that service connection has already been established for a cervical spine disability.  

Consequently, as there is a link between the Veteran's service-connected cervical spine disability and the diagnosed myofascial pain syndrome, service connection for myofascial pain syndrome is warranted in this case based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.310.  


Increased Evaluation for GERD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran filed his claim for service connection for GERD on April 22, 2010.  In an October 2011 rating decision, service connection for the Veteran's GERD was granted; the AOJ assigned a noncompensable evaluation for that disability beginning April 22, 2010, under Diagnostic Code 7346.  

Under Diagnostic Code 7346, a 10 percent evaluation is assigned with two or more of the symptoms for 30 percent evaluation of less severity.  A 30 percent evaluation is assigned for symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).

In a May 2009 VA treatment record, the Veteran was noted to have GERD which was diagnosed through Tricare treatment.  The Veteran did not make any specific complaints during that examination, and there were no gastrointestinal symptoms noted at that time.  The Veteran was told not to eat 2 hours before going to bed and to elevate his head from the bed.  His GERD was noted as being stable and treated with Nexium in a June 2009 VA treatment record.  

The Veteran's private treatment records with Dr. M.Y.J. document that he was seen in November 2009 with complaints of reflux, chest pain and epigastric pain.  He was seen again by Dr. M.Y.J. in March 2010.  The Veteran reported no epigastric pain at that time.  The Veteran indicated that his GERD symptoms were better and that he elevated his head and avoided spices.  

The Veteran underwent a VA examination in June 2011.  During that examination, the examiner noted a November 2009 upper gastrointestinal endoscopy that was negative for inflammation, intestinal metaplasia, dysplasia and H. pylori; the examiner noted that the endoscopy was performed secondary to chest pain complaints that were poorly responsive to PPI treatment.  The Veteran denied any dysphagia, epigastric pain, hematemesis or melena, chronic nausea or vomiting, or esophageal trauma.  He also denied any treatment or hospitalization for neoplasm or reflux.  The Veteran also denied any sequelae secondary to his GERD that restricted his usual activity or occupation.  On examination, the Veteran was well-nourished and developed.  He weighed 143 pounds.  His abdomen did not have any tenderness or masses.  The examiner diagnosed the Veteran with GERD at that time.  

The Board has also reviewed the Veteran's Tricare records associated with the record.  Those records generally indicate that the Veteran is followed through Tricare for his GERD; however, those records do not indicate any specific complaints during the appeal period for GERD.  Likewise, VA treatment records associated with the claims file after the June 2011 VA examination also indicate that the Veteran is followed for GERD, although no specific complaints are shown.  

Finally, the Veteran was referred for an upper gastrointestinal endoscopy by Dr. M.Y.J. on January 16, 2015, for recurrence of GERD symptoms with epigastric pain.  Biopsy results from the endoscopy demonstrated mild chronic inflammation at the gastroesophageal junction.  

Based on the foregoing evidence, the Board finds that a 10 percent evaluation, but no higher, is warranted for the Veteran's GERD, beginning January 16, 2015.  The evidence of record beginning that date demonstrates a mild recurrence of the Veteran's epigastric pain and GERD symptoms, as noted in the biopsy.  There is no evidence of chest/substernal, arm or shoulder pain at that time, nor is there any evidence that the Veteran's GERD symptoms are shown to be a considerable impairment of his health.  A higher evaluation than 10 percent is not warranted for the period beginning January 16, 2015.  

For the period prior to January 16, 2015, the Board finds that a compensable evaluation is not warranted.  Throughout that period, the Veteran's GERD appears to be stable.  There is no evidence of any problems with recurrent epigastric distress, dysphagia, pyrosis, regurgitation, or substernal, arm or shoulder pain after December 2009-prior to the Veteran filing his claim for service connection-until a recurrence of those symptoms began on January 16, 2015.  Consequently, the Board cannot assign a compensable evaluation for the Veteran's GERD for the period prior to January 16, 2015 in this case.  

Accordingly, the Board finds that a 10 percent evaluation, but no higher, for the Veteran's GERD is warranted beginning January 16, 2015, but no earlier; the Veteran's claim for increased evaluation for his GERD is denied in all other respects.  See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346.  

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

As new and material evidence has not been received, reopening service connection for diabetes mellitus, type II, is denied. 

Service connection for obstructive sleep apnea is granted.  

Service connection for a gastrointestinal disorder other than GERD (claimed as gastrointestinal bleeding) is denied.  

Service connection for chronic fatigue syndrome is denied.  

Service connection for myofascial pain syndrome associated with service-connected cervical spine disability is granted.  

An initial compensable evaluation for GERD prior to January 16, 2015, is denied.  

An initial 10 percent evaluation, but no higher, for GERD, beginning January 16, 2015, is granted, subject to the regulations governing the disbursement of monetary benefits.  


REMAND

The Veteran's sinusitis claim was last adjudicated in a May 2014 statement of the case.  Since that adjudication, the AOJ has obtained d a March 2017 VA examination respecting the current severity of his sinusitis and loss of smell.  As the Veteran has not waived jurisdiction over those documents, the Board must remand this case in order for the AOJ to address that evidence in the first instance.  

Regarding the osteoarthritis claim, service connection has already been established for cervical spine and bilateral carpel tunnel syndrome disabilities; in his April 2010 claim, the Veteran additionally indicated that he had osteoarthritis or other joint issues with his thoracolumbar spine, bilateral hands, bilateral wrists, bilateral elbows, and bilateral shoulders.  

The Veteran submitted an October 2016 letter from his private rheumatologist, Dr. R.M., which indicated that the Veteran generally had osteoarthritis, although he was not sure whether it was actually osteoarthritis versus a "Persian Gulf Syndrome."  He further noted that the Veteran also developed carpel tunnel syndrome as a result of his repetitive work in the machine shop during service.  Dr. R.M. opined that the Veteran's problems noted in that letter, which included osteoarthritis, were "directly related to his service both in the field on board ship and on base while working in the machine shop."  No rationale for that conclusion was provided.  

The Veteran underwent a VA examination in June 2011; although that examiner indicated problems with the Veteran's bilateral shoulders, elbows and hands, it does not appear that any examination of the Veteran's thoracolumbar spine was performed at that time.  Regardless, the June 2011 VA examiner did not render any opinion as to whether the Veteran's noted problems were related to military service, to include any repetitive work in the machine shop.  

A review of the Veteran's service treatment records also documents left shoulder problems in October 1995, which neither Dr. R.M. or the June 2011 VA examiner discussed in either of their opinions.  

The Board therefore finds that a remand is necessary in order to obtain another VA examination of the Veteran's claimed osteoarthritis other than of the cervical spine.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Finally, on remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the San Diego VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Ensure that the Veteran is scheduled for a VA comprehensive orthopedic examination with an appropriate examiner in order to determine whether any condition other than of the cervical spine, to specifically include the Veteran's thoracolumbar spine, bilateral hands, bilateral wrists, bilateral elbows, and bilateral shoulders, is related to his military service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner should specifically state any orthopedic disorders found other than of the cervical spine, to include any arthritic condition, particularly with respect to his thoracolumbar spine, bilateral hands, bilateral wrists, bilateral elbows, and bilateral shoulders.  

Then, the examiner should opine whether any disorder of the thoracolumbar spine, bilateral hands, bilateral wrists, bilateral elbows, and bilateral shoulders found at least as likely as not (50 percent or greater probability) began in or is otherwise related to his period of military service, to include his repetitive work in the machine shop during military service.  

The examiner should additionally address the Veteran's noted left shoulder complaints in October 1995 during military service, as well as Dr. R.M.'s October 2016 letter and the previous June 2011 VA examination and that examiner's findings.  

In addressing the above opinions, the examiner should consider the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also consider any other pertinent evidence of record, as appropriate.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection osteoarthritis other than of the cervical spine, to include of the thoracolumbar spine, bilateral hands, bilateral wrists, bilateral elbows, and bilateral shoulders, and, taking into consideration all evidence of record, including that added to the record since May 2014 statement of the case was issued, readjudicate the claim for increased evaluation for sinusitis with decreased sense of smell.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


